Citation Nr: 1738573	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbar spine degenerative disc disease.

3.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Nathan Brewer, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend, D.L.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

With the exception of the claim of entitlement to service connection for depression, the appeal will be addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a November 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for depression.


CONCLULSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In November 2016, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issues of entitlement to service connection for depression. 

VA received the request to withdraw prior to the promulgation of a Board decision. 38 C.F.R. § 20.204 (a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for depression, and, thus, it is dismissed.


ORDER

The claim of entitlement to service connection for depression is dismissed.



REMAND

Lumbar Spine Degenerative Disc Disease and 
Right Lower Extremity Radiculopathy

During the November 2016 hearing, the Veteran testified that his lumbar spine degenerative disc disease had worsened since the most recent VA examination.  As such, the Board finds that a remand is warranted in order to provide the Veteran with another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   The Board finds that the issue of entitlement to service connection for right lower extremity radiculopathy is inextricably intertwined with the increased rating claim for lumbar spine degenerative disc disease and, thus, a remand of the former claim for contemporaneous consideration is required.

TDIU

During the pendency of the appeal for the above-captioned claims, the Veteran reasonably raised the issue of entitlement to TDIU.  As such, TDIU is for consideration throughout the pendency of these claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that this claim is inextricably intertwined with the other claims being remanded herein and, thus, a remand for contemporaneous adjudication is required.

Accordingly, the case is remanded for the following action:

1.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar spine degenerative disc disease.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed. 

The AOJ must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

The examiner is also asked to ascertain the presence and severity of any associated neurological abnormalities, to specifically include any such abnormalities in the Veteran's right lower extremity.  In so doing, the examiner should specifically address whether any right lower extremity neurological abnormality is due to the Veteran's diabetes versus his lumbar spine degenerative disc disease.  The examiner must consider and discuss Dr. Robert Guirguis's December 2016 opinion.

A complete rationale for all opinions must be provided.

2.  The Veteran must be advised of the importance of reporting to any scheduled examination and of the possible adverse consequences, to include the denial of the claims.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the electronic claims file and must reflect that it was sent to his last known address of record. If he fails to report, the electronic claims file must indicate whether the notification letter was returned as undeliverable.

3.  After the above has been completed, the AOJ should re-adjudicate the Veteran's claims, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his attorney a supplemental statement of the case and be given the opportunity to respond thereto.  The AOJ should then return the appeal to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


